Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of the claims is the inclusion of performing a welding diagnosis of the charging relay contacts when a vehicle speed is high enough that it would eliminate the possibility of a person coming in contact with the charging electrode parts of the charging inlet which ensures higher safety to personnel during the welding diagnosis of the charging relays.
Regarding Claim 1: Though the prior art discloses an electric vehicle with a storage device with a charging inlet for connecting an external power supply and a charging relay and control unit for controlling the charging power to the vehicle and configured to make a welding diagnosis of the charging relay contacts, it fails to teach or suggest the aforementioned limitations of claim 1, and further including the combination of: 
in a case of making the welding diagnosis of the charging relay with the external power supply device not being connected to the charging inlet, the electronic control unit being configured to start the welding diagnosis when a vehicle speed becomes equal to or higher than a first vehicle speed, interrupt the welding diagnosis when the vehicle speed becomes equal to or lower than a second vehicle speed during the welding diagnosis, and resume the welding diagnosis when the vehicle speed becomes equal to or higher than the first vehicle speed during the interruption of the welding diagnosis, the second vehicle speed being equal to or lower than the first vehicle speed. 
Regarding Claim 6: Though the prior art discloses a method for an electric vehicle with a storage device with a charging inlet for connecting an external power supply and a charging relay and control unit for controlling the charging power to the vehicle and configured to make a welding diagnosis of the charging relay contacts, it fails to teach or suggest the aforementioned limitations of claim 6, and further including the combination of: 
when the electronic control unit makes the welding diagnosis of the charging relay with the external power supply device not being connected to the charging inlet, starting the welding diagnosis, by the electronic control unit, when a vehicle speed becomes equal to or higher than a first vehicle speed, interrupting the welding diagnosis by the electronic control unit when the vehicle speed becomes equal to or lower than a second vehicle speed during the welding diagnosis, and resuming the welding diagnosis by the electronic control unit when the vehicle speed becomes equal to or higher than the first vehicle speed during the interruption of the welding diagnosis, the second vehicle speed being equal to or lower than the first vehicle speed.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859